584OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner notes that all reference(s) hereinafter to Applicant’s specification are to the specification as filed 18 December 2017. Furthermore, any objection and/or rejection previously set forth in the Non-Final Office Action filed 09 April 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) filed 13 July 2021 has been considered. Additionally, it is noted that the prosecution history (including search notes and IDS) for parent application US 14/650,212 has been considered by the Examiner.

Response to Amendment
The Amendment filed 08 September 2021 has been entered. New claim 17 has been added. As such, claims 6-8 and 10-17 are pending, under consideration, and have been examined on the merits.
The amendments to the claims have overcome the objections to claim 6 previously set forth in the Non-Final Office Action. The objections have been withdrawn, and the Examiner thanks Applicant for amending as suggested. 
The amendments (also in view of the Remarks filed 08 September 2021) to the claims have also overcome each and every rejection previously set forth in the Non-Final Office Action 
However, it is noted that new grounds of objection and rejection are set forth herein, necessitated by the amendments to the claims.

Claim Objections
Claims 6 and 8 are objected to because of the following informalities:
In claim 6, the recitation “norbornene-based polymer that is an amorphous polymer” is objected to for awkward/repetitive language; the following amendment(s) is suggested in order to overcome the issue – “of an amorphous norbornene-based polymer
In claim 6, the recitation of “if present” is objected to for being unnecessary and constituting awkward language, given that the claim recites “optionally” when referring to the at least one additive; it is respectfully suggested to strike the phrase “if present” from the claim
In claim 8, the phrase “ring-opening” is objected to – it is the Examiner’s position that the hydrogenated norbornene-based polymer (see at least spec. 0013, 0014, 0018), after undergoing ring-opening (co)polymerization, is thus a ring-opened polymer; the following amendment is therefore suggested – “norbornene-based ring-opened
Appropriate correction is required.

Specification
The disclosure is objected to
Similar to the objection to claim 8 above, it is respectfully suggested that Applicant amend the disclosure such that “ring-opening polymer” is corrected to “ring-opened polymer” in [0011, 0014, 0019, 0022, 0023, 0095, 0096]
Appropriate correction is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claim 12 (dependent upon claim 6) recites “wherein the norbornene-based polymer has a glass transition temperature”. However, claim 6 recites that the norbornene-based polymer is amorphous, of which is understood to mean (i.e., that claim 6 implicitly includes the limitation of) that the polymer exhibits a glass transition temperature (Tg). The Examiner’s position is supported by the specification, of which does not recite the word “amorphous”, but does indicate that the norbornene-based polymer has a Tg [0095] (of which provides the support for the recitation of amorphous in claim 1).
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-8, 10-13, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanahashi et al. (US 6,525,144; “Tanahashi”) (newly cited) in view of Takahashi et al. (US 5,187,012; “Takahashi ‘012”) (newly cited) and Sato (US 2003/0130421; “Sato”) (previously cited). Yabuki et al. (US 2017/0218191; “Yabuki”) (newly cited) is relied upon as an evidentiary reference for the rejection of claims 13, 15, and 16.
Regarding claim 6, Tanahashi discloses a resin composition including (i) an amorphous, norbornene-based, hydrogenated, ring-opened polymer; (ii) (based on 100 parts by weight of the norbornene polymer) 0.01 to 100 parts by weight (i.e., up to 50 wt.%) of a rubbery polymer(s) such as hydrogenated thermoplastic elastomers including styrene-based aromatic vinyl-conjugated diene block copolymers (for the purpose of increasing the impact resistance and/or flexibility) including hydrogenated styrene-butadiene block copolymers; and optionally (iii) additives such as antioxidants, in an amount of 0.001 to 5 parts by weight per 100 parts norbornene-based polymer [Abstract; col 1, 5-13; col 2, 58-65; col 3, 1-10, 36-38; col 4, 7-14, 34-43; col 9, 1-6; col 15, 46-55; col 16, 45-47; col 18, 10-13, 18-25, 42-45, 50-55; col 19, 5-11, 37-43; col 23, 15-25, 36-67; col 24, 1-46]. The resin composition is molded into a medicine container for liquid, powdery, or solid medicines, including for sample collection such as blood collection, as well as pre-filled syringes; as well as may be molded into prostheses and parts therefor [col 23]. Tanahashi does not require that the container include other layers, and as such, the container formed from the resin composition constitutes a monolayer container, of which reads on the claimed inner wall formed from the resin composition. 
The amount of (i) norbornene-based polymer of from 50 to 99.9 wt.% overlaps and therefore renders prima facie obvious the claimed range of (i) being from 50 to 80 wt.% (see MPEP 2144.05(I)). The amount of (ii) rubbery polymer being from 0.01 to 50 wt.% overlaps and therefore renders prima facie obvious the claimed range of (ii) being from 20 to 50 wt.%. Given that the resin composition does not require any components other than (i), (ii), and optionally (iii), the composition is reasonably interpreted as reading on the claimed resin composition consisting of (i), (ii), and optionally (iii) (where it is noted that the claimed optional at least one additive is not required by claim 1). 
Given that the (monolayer) container of Tanahashi is formed from the resin composition set forth above, and is disclosed as suitable for containing medicine, it reads on the claimed inner wall being configured to contact a medicine.
Tanahashi is silent regarding (A) the specific species of rubbery polymer (ii) compounded with the norbornene-based polymer, as well as the styrene content thereof; and (B) a content of a low-molecular-weight component having a MW of 1000 or less being reduced to an amount of 3 wt.% or less in the resin composition.
Sato teaches impact resistance improving agents (i.e., impact modifiers), of which are added to resin compositions to improve the impact resistance or toughness thereof [0042]. Sato teaches that examples thereof include, inter alia, styrene-rubber block copolymers, such as styrene-butadiene copolymers and hydrogenated products thereof; ethylene-α-olefin rubber copolymers’ butadiene polymers; isoprene polymers; and block copolymers of vinyl aromatic compounds (represented by styrene) with conjugated dienes [0043-0045]. Sato teaches that in particular, block copolymers of vinyl aromatic compounds including hard polystyrene blocks and soft blocks derived from diene groups are generally preferred due to high rubber elasticity [0046], and where such copolymers are typically hydrogenated [0047]. Sato teaches that a specific example of the aforesaid block copolymer(s) include styrene-butadiene group hydrogenated copolymers having styrene content over 60 weight percent, including over 65 weight percent, with a specific example being Tuftec™ H1043, of which is a hydrogenated styrene-butadiene-styrene block copolymer, i.e., styrene-ethylene-butylene-styrene block copolymer (SEBS) [0048], evidenced as such by the specification at [0104], and also evidenced as having a styrene content of 67 wt.%. 
As such, Sato reasonably teaches that Tuftec™ H1043 is a known hydrogenated aromatic vinyl-conjugated diene block copolymer (SEBS) suitable as an impact modifier for improving the impact resistance, flexibility, and/or toughness of resin compositions; as well as the aforesaid being functionally equivalent to the other named species (e.g., ethylene-α-olefin rubbers) therein for the purpose of impact modification. 
Takahashi ‘012 teaches that conventional thermoplastic saturated (i.e., hydrogenated) norbornene polymers contain unreacted monomers and low volatile components such as 
Tanahashi and Sato are both directed toward the inclusion of impact modifiers in resin compositions to alter the impact resistance, flexibility, and/or toughness thereof. Tanahashi and Takahashi ‘012 are both directed toward resin compositions including amorphous, norbornene-based polymers, of which are molded into containers for medicine.
In light of Tanahashi disclosing that hydrogenated styrene-butadiene block copolymers are suitable for use as rubbery polymer (ii), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized Tuftec™ H1043, taught by Sato, as said rubbery polymer (ii) in the resin composition, as Tuftect™ H1043 would have been recognized in the art as a suitable (aromatic vinyl-conjugated diene block copolymer) impact modifier for increasing the impact resistance/flexibility/toughness of the resin composition (see MPEP 2144.07); and/or would have been recognized as a suitable/functional equivalent to the impact modifiers named by both Tanahashi and Sato (see MPEP 2144.06(II)). 
It also would have been obvious to one of ordinary skill at the time of the invention to have subject the resin composition of Tanahashi, before being molded into the container, to a pre-drying step of being dried under vacuum at a temperature of (Tg-30) to approximately (Tg-5)°C, for 1 hour or longer, as taught by Takahashi ‘012, in order to form the container having little to no micro-voids and/or to reduce the formation of micro-voids in the molded container upon exposure to increased temperature and humidity and/or to generally reduce the amount of volatile content to levels below 0.1 wt.% (such as to prevent elution or volatilization thereof in subsequent processing steps and/or use). 
The resin composition (and medicine container formed therefrom) of Tanahashi, as modified, would have comprised all of the features set forth above, where (as modified) the rubber polymer (ii) would have been Tuftec™ H1043, i.e., SEBS block copolymer having a styrene weight content of 67% (reads on (ii)(a) of claim 1), and the resin composition would have been subject to the aforesaid pre-drying step before being formed into the medicine container. 
Applicant’s specification indicates that in order to reduce the content of the low-molecular-weight components having molecular weights of 1,000 or less to amounts of 3 wt.% or less in the resin composition, the composition in pellet form (before forming the medicine container) is subject to preliminary drying, which is preferably in order to remove any low-molecular-weight components that may be associated with the styrene-based thermoplastic elastomer and norbornene-based polymer [0075]. The preliminary drying method [0082] includes drying the resin composition in the range of (Tg-30) to (Tg-5)°C for 2 to 24 hours (encompassed by the range of 1 hour or longer taught by Takahashi ‘012) under vacuum. 
Given that the resin composition of Tanahashi, as modified, is substantially identical to the claimed and disclosed resin composition in terms of the components and amount ranges thereof, and is subject to a substantially identical preliminary drying step of being dried in pellet form at a temperature of (Tg-30) to (Tg-5)°C for 1 hour or greater under vacuum, there is a 
Regarding claim 7, Tanahashi does not explicitly recite a medicine that includes a protein being contained (e.g., packaged, stored) inside the medicine container formed from the resin composition. 
However, as set forth above, the medicine container is for liquid, powdery, or solid medicines, including for sample collection such as blood collection; may be in the form of a pre-filled syringes; as well as may be molded into prostheses and parts therefor, where one of ordinary skill in the art recognizes that blood includes the protein hemoglobin (absent factually supported objective evidence to the contrary). In view of the foregoing, and given that Tanahashi discloses that the container is for medicine, it would have been obvious to one of ordinary skill in the art to have stored a medicine including a protein in the medicine container, or have attempted to do so, as the container is disclosed as suitable for containing liquid, powdery, and solid medicines, and would have exhibited low levels of volatile (i.e., low-molecular-weight component) content, thereby reducing the degree of contamination of the medicine therein. 
Additionally or alternatively, the medicine container being in the form of a blood collection tube, of which would necessarily have blood contained therein, reads on the medicine container containing a medicine that includes a protein. 
Regarding claim 8, as set forth above, the norbornene-based polymer (i) included in the resin composition is a hydrogenated, ring-opened polymer.
Regarding claim 10
Regarding claim 11, it is noted that claim 11 is a product-by-process claim, where the patentability thereof is based on the product itself and not the method of production. Applicant is directed to MPEP 2113(I) and (II) for more information regarding product-by-process claims. In the instant case, the resin composition of Tanahashi, as modified (set forth above), would have been subject to the pre-drying step to reduce the low-molecular-weight component to levels of 3 wt.% or less in the resin composition, of which reads on step (III) of claim 11. 
Regarding claim 12, as set forth above, the norbornene-based polymer is amorphous [col 9, 1-6].
Regarding claim 13, Tanahashi discloses that the norbornene-based polymer (i) is formed from at least (the monomer) 1,4-methano-1,4,4a,9a-tetrahydrofluorene (MTF) [col 4, 15-40; col 9, 15-21]. The specification indicates that 1,4-methano-1,4,4a,9a-tetrahydrofluorene (or methanotetrahydrofluorene) are both trivial names for the monomer 7,8-benzotricyclo[4.3.0.12,5]dec-3-ene [0015]. As evidenced by Yabuki, 7,8-benzotricyclo[4.3.0.12,5]dec-3-ene, having the trivial name methanotetrahydrofluorene, is also referred to as tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene [0034]. Thus, Tanahashi discloses the use of at least tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene monomer in forming the norbornene-based polymer.
Regarding claims 15 and 16, of which are ultimately dependent upon claim 13, Tanahashi discloses that in addition to the aforesaid MTF monomer, the norbornene-based polymer may contain any other monomer(s) copolymerizable with the MTF [col 4, 25-27; col 6, 37-45; col 9, 52-55]. Further, Tanahashi discloses that the additional monomers copolymerizable with the MTF are preferably tetracyclododecene and dicyclopentadiene, or respective derivatives thereof [col 6, 45-47; col 9, 56-58; col 14, 28-36]. Specifically, the tetracyclododecene may be 8-methyltetracyclo[4.4.0.12,5.17,10
Regarding claim 17, as set forth above in the rejection of claim 1 (see also the rejection of claim 7), given that the container of Tanahashi, as modified, is for containing medicine (and presumably capable of containing substances in general given that it is disclosed as a container), and is formed from the resin composition which reads on the claimed resin composition (i.e., defines the monolayer of the container), the container of Tanahashi, as modified, reads on “configured to store” medicine containing a protein. In other words, the container of Tanahashi, as modified, possess the capability of storing a medicine containing a protein therein, of which reads on the limitations of claim 17, given the breadth of “configured to store”. 

Claims 6-8, 11, 12, 14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanahashi in view of Takahashi ‘012 and Miyamoto et al. (US 6,331,591; “Miyamoto”) (previously cited).  
Regarding claims 6 and 14, the disclosure of Tanahashi, the teachings of Takahashi ‘012, and the modification of Tanahashi with the teachings of Takahashi ‘012, respectively, are set forth above in the copending rejection under pre-AIA  35 U.S.C. 103(a) (of which utilizes the teachings of Sato for the species of rubbery polymer being Tuftec™ H1043) and thus are not repeated herein for the sake of brevity of the Office Action. In other words, the instant rejection is largely the same as to that which is set forth above, with the exception of a different reference (Miyamoto instead of Sato) relied upon to teach claimed component (ii)(b) required by dependent claim 14. 
Therefore, in view of the foregoing, it can be said that Tanahashi is silent regarding the rubbery polymer (ii) being a styrene-isobutylene-styrene triblock copolymer that has not been hydrogenated and has a styrene content of 15 wt.% or more. 
Miyamoto discloses a cyclo-olefin copolymer (COC) resin composition having well-balanced transparency and impact resistance, said composition including (A) COC, and (B) 1 to 
Miyamoto teaches that either of an aromatic vinyl-isobutylene copolymer (B1) or an aromatic vinyl-conjugated diene copolymer (B2), or both, may be used as the rubber-like polymer (B) in the resin composition [col 4, 17-23]. The copolymer (B1) is, inter alia, a styrene-isobutylene-styrene (tri)block copolymer (SIBS), of which is particularly preferred [col 4, 24-26, 30-32]. The isobutylene-styrene content ratio of the SIBS triblock copolymer is 40:60 to 99:1 on a mole basis [col 4, 40-43], of which through simple calculation utilizing the molecular weights of isobutylene and styrene, corresponds to a maximum styrene content of approximately 64 wt.% (2.78 grams styrene for every 1 gram isobutylene). Given that Miyamoto does not indicate that the SIBS triblock copolymer is hydrogenated, it is reasonably interpreted as not being hydrogenated and therefore reads on “has not been hydrogenated”. As such, it can be said that Miyamoto reasonably teaches that SIBS triblock copolymers having up to 64 wt.% styrene are recognized in the art as suitable rubber-like polymers for blending with COCs in resin compositions (for the purpose of impact resistance modification) which are formed into medicine containers; as well as teaches that SIBS triblock copolymers are suitable equivalents to aromatic vinyl-conjugated diene copolymers (B2) (of which are explicitly recited by Tanahashi as suitable for use as rubbery polymer (ii)) as impact modifiers in the aforesaid resin compositions.
Tanahashi and Miyamoto are both directed toward resin compositions including norbornene-based COCs which are compounded with rubber copolymers for the purpose of altering the impact resistance thereof, said resin compositions being formed into medicine containers.
It addition to the modification(s) set forth above in the copending rejection based on the teachings of Takahashi ‘012 (and not repeated herein for the sake of brevity), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the (non-hydrogenated) SIBS triblock copolymer having a maximum styrene content of approximately 64 wt.%, taught by Miyamoto, as the rubber polymer (ii) included in the resin composition (of which is formed into a medicine container) of Tanahashi, as the SIBS triblock copolymer would have been recognized in the art as a suitable impact modifier for COC-based resin compositions which are formed into medicine containers (see MPEP 2144.07); and/or the SIBS triblock copolymer would have been recognized in the art as a suitable equivalent to aromatic vinyl-conjugated diene copolymers (see MPEP 2144.06(II)), where an express suggestion to substitute one functionally equivalent component for another is not necessary to render such substitution obvious. 
The resin composition (and medicine container formed therefrom) of Tanahashi, as modified, would have comprised all of the features set forth above, where (as modified) the rubber polymer (ii) would have been a non-hydrogenated SIBS triblock copolymer having a maximum styrene content of 64 wt.% (reads on (ii)(b) of claim 1; claim 14), and the resin composition would have been subject to the aforesaid pre-drying step before being formed into the medicine container (as taught by Takahashi ‘012 as set forth above). 
Applicant’s specification indicates that in order to reduce the content of the low-molecular-weight components having molecular weights of 1,000 or less to amounts of 3 wt.% or less in the resin composition, the composition in pellet form (before forming the medicine container) is subject to preliminary drying [0075, 0082].
Given that the resin composition of Tanahashi, as modified, is substantially identical to the claimed and disclosed resin composition in terms of the components and amount ranges thereof, and is subject to a substantially identical preliminary drying step of being dried in pellet form at a temperature of (Tg-30) to (Tg-5)°C for 1 hour or greater under vacuum, there is a 
Regarding claims 7, 8, 11, 12, and 17, the respective rejection(s) thereof, set forth above in the copending rejection under pre-AIA  35 U.S.C. 103(a), read on the aforesaid claims herein, and thus are not repeated for the sake of brevity. 

Response to Arguments
Applicant’s arguments, see Remarks filed 08 September 2021, pages 5-12, with respect to the rejections under pre-AIA  35 U.S.C. 103(a) over Ogawa as the primary reference, previously set forth in the Non-Final Office Action, have been fully considered by the Examiner and are found persuasive. 
The Examiner agrees that the amendment to claim 6 which recites the resin composition “consisting of” the norbornene-based polymer (i), the elastomeric copolymer (ii), and optionally the additive (iii), is sufficient to exclude the Ogawa reference from reading on the claimed medicine container/resin composition. In particular, the Examiner agrees that the composition of Ogawa requires both of an amorphous norbornene-based polymer and a crystalline-based polymer, in corresponding weight amounts, such that the composition does not read on claim 6 (i.e., the amorphous norbornene-based polymer of Ogawa is included in the composition in an amount less than claimed; and the claimed composition consists of (i), (ii), and optionally (iii), therefore excluding the crystalline-norbornene-based polymer of Ogawa). As such, the rejections under pre-AIA  35 U.S.C. 103(a) over Ogawa (as the primary reference; see paragraphs 12, 39, 48, and 56 of the Non-Final Office Action) have been overcome and are withdrawn.
Applicant’s remaining cursory arguments (directed to Ogawa as the primary reference) on the aforecited pages of the Remarks are (therefore) moot in view of the new grounds of rejection set forth herein in view of newly cited prior art to Tanahashi and Takahashi ‘012, said new grounds necessitated by the amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MCR/Examiner, Art Unit 1782                          

/LEE E SANDERSON/Primary Examiner, Art Unit 1782